Supreme Court of Florida
                                  ____________

                                 No. SC16-1185
                                 ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2016-06.

                                [February 9, 2017]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize for publication and use the amended

and newly adopted standard instructions. We have jurisdiction. See art. V, § 2(a),

Fla. Const.

      The Committee proposes amending existing standard instructions 10.9

(False Reports of Bombing); 10.10 (False Reports of Bombing State-Owned

Property); 13.1 (Burglary); and 21.7 (Giving False Name or Identification to Law

Enforcement Officer Adversely Affecting Another). In addition, the Committee

proposes new instruction 8.22(a) (Threat to [Kill] [Do Serious Bodily Harm to] a

[Public Official] [Family Member of a Public Official]). Following publication of
its proposals by the Committee, two comments were received by the Committee,

from the Florida Public Defenders Association and the Florida Association of

Criminal Defense Lawyers, pertaining to the proposals to create new instruction

8.22(a) and to amend instructions 10.9 and 10.10. The Committee did not make

any changes to its proposals. After the Committee filed its report, the Court did

not publish the proposals. The Court authorizes instructions 13.1 and 21.7 as

proposed, and authorizes instructions 8.22(a), 10.9, and 10.10, with modifications.

The more significant amendments to the instructions are discussed below.

      New instruction 8.22(a) (Threat to [Kill] [Do Serious Bodily Harm to] a

[Public Official] [Family Member of a Public Official]), instructs upon the new

misdemeanor crime in section 836.12(2), Florida Statutes (2016), enacted in

chapter 2016-156, section 3, Laws of Florida. The new subsection provides as

follows:

      Any person who threatens a law enforcement officer, a state attorney,
      an assistant state attorney, a firefighter, a judge, or an elected official,
      or a family member of such persons, with death or serious bodily
      harm commits a misdemeanor of the first degree, punishable as
      provided in s. 775.082 or s. 775.083.

§ 836.12(2), Fla. Stat. (2016). With regard to instruction 8.22(a), upon

consideration of the comments received by the Committee and the Committee’s

response, we authorize instruction 8.22(a), and add a provision to instruct jurors

that the State must prove that the defendant knew that the person threatened was


                                          -2-
within the class of protected persons identified in the statute, including “law

enforcement officer,” “state attorney,” “assistant state attorney,” “firefighter,”

“judge,” “elected official,” or “family member” of such persons.

      Instruction 10.9, amended in light of the 2016 amendments to the statutory

definition of the crime, in section 790.163(1), Florida Statutes (2016), see ch.

2016-156, § 1, Laws of Fla., is retitled “False Reports Concerning the [Placing or

Planting of a Bomb, Dynamite, Other Deadly Explosive, or a Weapon of Mass

Destruction] [Use of Firearms in a Violent Manner Against a Person].” Instruction

10.10, also amended in light of the 2016 amendments to the statutory definition of

the crime, in section 790.164, Florida Statutes (2016), see ch. 2016-156, § 2, Laws

of Fla., is retitled “False Reports Concerning [The Placing or Planting of a Bomb,

Dynamite, Other Deadly Explosive, or a Weapon of Mass Destruction] [An Act of

Arson or Other Violence] To Property Owned by the State [or Any Political

Subdivision].” In both instructions 10.9 and 10.10, consistent with sections

790.163(3) and 790.164(3), respectively, and upon review of the comments

received by the Committee and the Committee’s response thereto, the Court has

replaced the Committee’s “inference provision” with the following language:

“Proof that a person knowingly made a false report is prima facie evidence of that

person’s intent to deceive, mislead, or otherwise misinform any person.”




                                         -3-
      Having considered the Committee’s report, jury instructions 8.22(a), 10.9,

and 10.10, as modified by the Court, and instructions 13.1 and 21.7, as proposed

by the Committee, and as set forth in the appendix to this opinion, are hereby

authorized for publication and use.1 New language is indicated by underlining, and

deleted language is indicated by struck-through type. In authorizing the

publication and use of these instructions, we express no opinion on their

correctness and remind all interested parties that this authorization forecloses

neither requesting additional or alternative instructions nor contesting the legal

correctness of the instructions. We further caution all interested parties that any

comments associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their

correctness or applicability. The instructions as set forth in the appendix shall be

effective when this opinion becomes final.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, and
POLSTON, JJ., concur.
LAWSON, J., did not participate.


       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                         -4-
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge Frederic Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Barton Neil
Schneider, Staff Liaison, Office of the State Courts Administrator, Tallahassee,
Florida,

      for Petitioner




                                       -5-
                                   APPENDIX

    8.22(a) THREAT TO [KILL] [DO SERIOUS BODILY HARM TO] A
  [PUBLIC OFFICIAL] [FAMILY MEMBER OF A PUBLIC OFFICIAL]
                        § 836.12(2), Fla. Stat.

       To prove the crime of Threat to [Kill] [Do Serious Bodily Harm to] a
[Public Official] [Family Member of a Public Official], the State must prove
the following three elements beyond a reasonable doubt:

      1.    (Defendant) threatened to [kill] [do serious bodily harm to] (person
            receiving threat).

      2.    At the time, (person receiving threat) was a[n] [family member of
            a[n]] [law enforcement officer] [state attorney] [assistant state
            attorney] [firefighter] [judge] [elected official].

      3.    (Defendant) knew (victim) was a[n] [family member of a[n]] [law
            enforcement officer] [state attorney] [assistant state attorney]
            [firefighter] [judge] [elected official].

      Definitions. Give if applicable.
      § 836.12(1)(a), Fla. Stat.
      “Family member” means:
      1.    An individual related to another individual by blood or marriage;
            or
      2.    An individual who stands in loco parentis to another individual.
            “In loco parentis” means in place of a parent.

       § 836.12(1)(b), Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      Definitions for part-time and auxiliary law enforcement officers can be
found in § 943.10, Fla. Stat.



                                       -6-
      “Law enforcement officer” includes all certified supervisory and
command personnel whose duties include, in whole or in part, the supervision,
training, guidance, and management responsibilities of full-time law
enforcement officers, part-time law enforcement officers, or auxiliary law
enforcement officers but does not include support personnel employed by the
employing agency.

      § 836.12(1)(b)2, Fla. Stat.
      “Law enforcement officer” includes a person who is employed by the
Federal Government as a full-time law enforcement officer as defined by
federal law, who is empowered to effect an arrest for violations of the United
States Code, who is authorized to carry firearms in the performance of her or
his duties, and who has received law enforcement training equivalent to that
prescribed for state law enforcement officers.

      § 633.102(9), Fla. Stat.
      “Firefighter” means an individual who holds a current and valid
Firefighter Certificate of Compliance or Special Certificate of Compliance
issued by the Division of State Fire Marshal under Florida law.

       Give if applicable if the jury finds the defendant guilty of Threat to [Kill]
[Do Serious Bodily Harm to] a [Public Official] [Family Member of a Public
Official]. § 836.12(3), Fla. Stat.
       Now that you have found the defendant guilty of Threat to [Kill] [Do
Serious Bodily Harm to] a [Public Official] [Family Member of a Public
Official], you must further determine whether the State has proven beyond a
reasonable doubt that the defendant was previously convicted of the same
crime.

       “Conviction” means a determination of guilt which is the result of a plea
or a trial, regardless of whether adjudication is withheld or a plea of nolo
contendere is entered.




                                        -7-
                              Lesser Included Offenses

     THREAT TO [KILL] [DO SERIOUS BODILY HARM TO] A
      [PUBLIC OFFICIAL] [FAMILY MEMBER OF A PUBLIC
                   OFFICIAL] — 836.12(2)
 CATEGORY ONE      CATEGORY TWO         FLA. STAT. INS. NO.
 None
                   Assault on a law     784.07(2)(a)* 8.10*
                   enforcement officer*
                   Assault              784.011       8.11
                   Attempt              777.04(1)     5.1

                                      Comments

       *It is not clear whether Assault on a Law Enforcement Officer can be a
lesser included offense of § 836.12(2), Fla. Stat., because both crimes are first
degree misdemeanors. Practitioners may wish to review Sanders v. State, 944 So.
2d 203 (Fla. 2006) and Carle v. State, 983 So. 2d 693 (Fla. 1st DCA 2008).

       This instruction can be used for the felony crime in § 836.12(3), Fla. Stat.,
which is based on a prior conviction for § 836.12(2), Fla. Stat. If the felony is
charged, it is error to inform the jury of the prior conviction until the verdict on the
underlying crime is rendered. Therefore, if the information or indictment contains
an allegation of a prior conviction, that allegation must not be read to the jury
before the verdict and the information or indictment must not be given to the jurors
before the verdict. If the defendant is found guilty, the historical fact of a prior
conviction shall be determined separately by the jury in a bifurcated proceeding.
See State v. Harbaugh, 754 So. 2d 691 (Fla. 2000).

      This instruction was adopted in 2017.



  10.9 FALSE REPORTS OF BOMBING CONCERNING THE [PLACING
       OR PLANTING OF A BOMB, DYNAMITE, OTHER DEADLY
    EXPLOSIVE, OR A WEAPON OF MASS DESTRUCTION] [USE OF
       FIREARMS IN A VIOLENT MANNER AGAINST A PERSON]
                       § 790.163(1), Fla._Stat.

      To prove the crime of (crime charged) False Report Concerning the
[Placing or Planting of a Bomb, Dynamite, Other Deadly Explosive, or a

                                          -8-
Weapon of Mass Destruction] [Use of Firearms in a Violent Manner Against a
Person], the State must prove the following three elements beyond a
reasonable doubt:

      1.    (Defendant) made a false report to (person receiving report) any
            person concerning [the placing or planting of (explosive alleged) a
            bomb, dynamite, other deadly explosive, or a weapon of mass
            destruction] [the use of firearms in a violent manner against a
            person].

      2.    (Defendant) knew the report was false.

      3.    The report was made with intent to deceive, mislead or otherwise
            misinform (person alleged) any person.

      § 790.163(3), Fla. Stat.
      Proof that a person knowingly made a false report is prima facie
evidence of that person’s intent to deceive, mislead, or otherwise misinform
any person.

      Definitions. Give if applicable.
      § 790.166(1)(a), Fla. Stat.
      “Weapon of mass destruction” means:
      1.    Any device or object that is designed or intended to cause death or
            serious bodily injury to any human or animal, or severe emotional
            or mental harm to any human, through the release, dissemination,
            or impact of toxic or poisonous chemicals, or their precursors;
      2.    Any device or object involving a biological agent;
      3.    Any device or object that is designed or intended to release
            radiation or radioactivity at a level dangerous to human or animal
            life; or
      4.    Any biological agent, toxin, vector, or delivery system.

      “(Explosive alleged)” is defined as (adapt the definition of the explosive
alleged from § 790.001(5), Fla.Stat., as required by the allegations).

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.




                                       -9-
                                   Comments

       There are no definitions for “bomb,” “dynamite,” or “deadly explosive” in
the statutes or case law, although there is a definition of “explosive” in
§ 790.001(5), Fla. Stat.

      This instruction was adopted in 1981 and was amended in 1985 and 2017.



 10.10 FALSE REPORTS OF BOMBING CONCERNING [THE PLACING
      OR PLANTING OF A BOMB, DYNAMITE, OTHER DEADLY
 EXPLOSIVE, OR A WEAPON OF MASS DESTRUCTION] [AN ACT OF
    ARSON OR OTHER VIOLENCE] STATE-OWNEDTO PROPERTY
     OWNED BY THE STATE [OR ANY POLITICAL SUBDIVISION]
                      § 790.164(1), Fla. Stat.

      To prove the crime of False Reports of Bombing State-Owned
PropertyConcerning [the Placing or Planting of a Bomb, Dynamite, Other
Deadly Explosive or a Weapon of Mass Destruction] [an Act of Arson or
Other Violence] to Property Owned by the State [or any Political
Subdivision], the State must prove the following four elements beyond a
reasonable doubt:

      1.    (Defendant) made a false report to (person alleged)any person
            concerning [the placing or planting of a bomb, dynamite, other
            deadly explosive, or a weapon of mass destruction] [an act of
            arson or other violence] to property.

                   [the placing or planting of (explosive alleged)].
                   [(alleged act of arson)].
                   [(other violence alleged)].

      2.    The property was owned by the State [or any political
            subdivision] (person alleged).

      3.    (Defendant) knew the report was false.

      4.    The report was made with the intent to deceive, mislead or
            otherwise misinform (person alleged) any person.



                                      - 10 -
      § 790.164(3), Fla. Stat.
      Proof that a person knowingly made a false report is prima facie
evidence of that person’s intent to deceive, mislead, or otherwise misinform
any person.

      Definitions. Give if applicable.
      § 790.166(1)(a), Fla. Stat.
      “Weapon of mass destruction” means:
      1.    Any device or object that is designed or intended to cause death or
            serious bodily injury to any human or animal, or severe emotional
            or mental harm to any human, through the release, dissemination,
            or impact of toxic or poisonous chemicals, or their precursors;
      2.    Any device or object involving a biological agent;
      3.    Any device or object that is designed or intended to release
            radiation or radioactivity at a level dangerous to human or animal
            life; or
      4.    Any biological agent, toxin, vector, or delivery system.

      § 1.01(8), Fla. Stat.
      “Political subdivision” means counties, cities, towns, villages, special tax
school districts, special road and bridge districts, bridge districts, and all
other districts in this state.

      “(Explosive alleged)” is defined as (adapt the definition of the explosive
alleged from § 790.001(5), Fla.Stat., as required by the allegations).

                            Lesser Included Offenses

       FALSE REPORTS OF CONCERNING THE [PLACING OR
       PLANTING OF A BOMB, DYNAMITE, OTHER DEADLY
 EXPLOSIVE, OR A WEAPON OF MASS DESTRUCTION] [AN ACT
  OF ARSON OR OTHER VIOLENCE] TO PROPERTY OWNED BY
 THE STATE [OR ANY POLITICAL SUBDIVISION] OR ARSON OR
    OTHER VIOLENCE TO PROPERTY OWNED BY THE STATE
                STATE-OWNED PROPERTY — 790.164(1)
 CATEGORY ONE           CATEGORY TWO  FLA. STAT. INS. NO.
 NoneFalse report                     790.163(1)  10.9
 concerning the placing
 or planting of a bomb,
 dynamite, other deadly


                                       - 11 -
 explosive, or a weapon
 of mass destruction (if
 charged)
                           Attempt                  777.04(1)       5.1
                           False reports of         790.163(1)*     10.9*
                           bombing concerning
                           the use of firearms in a
                           violent manner against
                           a person*

                                    Comments

      *Although the crime set forth in § 790.164(1), Fla. Stat., includes language
covering a false report concerning the use of firearms in a violent manner against a
person, that part of the statute does not pertain to a threat against property owned
by the state or a political subdivision. For an allegation involving a false report
concerning the use of firearms in a violent manner against a person, the trial judge
should refer to Instruction 10.9

       There are no definitions for “bomb,” “dynamite,” or “deadly explosive” in
the statutes or case law, although there is a definition of “explosive” in
§ 790.001(5), Fla. Stat.

      This instruction was adopted in 1981 and was amended in 1985 and 2017.



                                13.1 BURGLARY
                                § 810.02, Fla. Stat.

      Give if the information or indictment charges entering with the intent to
commit an offense:
      To prove the crime of Burglary, the State must prove the following
[two] [three] elements beyond a reasonable doubt:

      1.     (Defendant) entered a [structure] [conveyance] owned by or in the
             possession of (person alleged).

      2.     At the time of entering the [structure] [conveyance], (defendant)
             had the intent to commit [(the crime alleged)] [an offense other
             than burglary or trespass] in that [structure] [conveyance].

                                       - 12 -
      The offense intended cannot be trespass or burglary. If requested, the jury
should be instructed on the elements of the offense(s) intended.

       Give element 3 only if defendant meets his or her burden of production that
he or she had an invitation or license to enter, or that the premises were open to
the public. See State v. Hicks, 421 So. 2d 510 (Fla. 1982), and State v. Waters, 436
So. 2d 66 (Fla. 1983).
       3.    [(Defendant) was not [licensed] [invited] to enter the [structure]
             [conveyance].] [The premises were not open to the public at the
             time of the entering.]

      Give if applicable.
      If the [license] [invitation] to enter was obtained by (defendant’s) trick
or fraud or deceit, then the [license] [invitation] to enter was not valid.

      Give if applicable.
      If (defendant) entered premises that were open to the public, but then
entered an area of the premises that [he] [she] knew or should have known
was not open to the public, (defendant) committed a burglary if [he] [she]
entered that non-public area with the intent to commit [(the crime alleged)] [an
offense other than burglary or trespass] in that non-public area.

      Give if applicable. § 810.07 Fla. Stat.
      You may infer that (defendant) had the intent to commit a crime inside a
[structure] [conveyance] if the [entering] [attempted entering] of the
[structure] [conveyance] was done stealthily and without the consent of the
owner or occupant.

       Give if applicable.
       The entry necessary need not be the whole body of the defendant. It is
sufficient if the defendant, with the intent to commit a crime, extends any part
of [his] [her] body into the [structure] [conveyance].

     Give if the information or indictment charges remaining with the intent to
commit an offense:
     To prove the crime of Burglary, the State must prove the following two
elements beyond a reasonable doubt:

      1.     (Defendant) had permission or consent to enter a [structure]
             [conveyance] owned by or in the possession of (person alleged).


                                       - 13 -
      2.     (Defendant), after entering the [structure] [conveyance], remained
             therein

      Give 2a, 2b, or 2c as applicable.
            a.     surreptitiously and with the intent to commit [(the crime
                   alleged)] [an offense other than burglary or trespass] inside
                   the [structure] [conveyance].

             b.    after permission to remain had been withdrawn and with
                   the intent to commit [(the crime alleged)] [an offense other
                   than burglary or trespass] inside the [structure]
                   [conveyance].

             c.    with the intent to commit or attempt to commit a [forcible
                   felony] [(the forcible felony alleged)] inside the [structure]
                   [conveyance].

        The offense intended cannot be trespass or burglary. Forcible felonies are
listed in § 776.08 Fla. Stat. If requested, the jury should be instructed on the
elements of the offense(s) or forcible felony/felonies intended.

      Proof of intent.
      The intent with which an act is done is an operation of the mind and,
therefore, is not always capable of direct and positive proof. It may be
established by circumstantial evidence like any other fact in a case.

      Even though an unlawful [entering] [remaining in] a [structure]
[conveyance] is proved, if the evidence does not establish that it was done with
the intent to commit [(the crime alleged)] [an offense other than burglary or
trespass], the defendant must be found not guilty of burglary.

      Proof of possession of stolen property.
      Proof of possession by an accused of property recently stolen by means
of a burglary, unless satisfactorily explained, may justify a conviction of
burglary if the circumstances of the burglary and of the possession of the
stolen property convince you beyond a reasonable doubt that the defendant
committed the burglary.




                                       - 14 -
     Definitions; give as applicable.
     § 810.011(1), Fla. Stat.
     “Structure” means any building of any kind, either temporary or
permanent, that has a roof over it, and the enclosed space of ground and
outbuildings immediately surrounding that structure.

       § 810.011(3), Fla. Stat.
       “Conveyance” means any motor vehicle, ship, vessel, railroad car,
trailer, aircraft or sleeping car; and to enter a conveyance includes taking
apart any portion of the conveyance.

      Burglary enhancements:
      With an assault.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) assaulted any person. An assault is an
intentional and unlawful threat, either by word or act, to do violence to
another, at a time when the defendant appeared to have the ability to carry
out the threat and [his] [her] act created a well-founded fear in the other
person that the violence was about to take place.

      With a battery.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) battered any person. A battery is an
actual and intentional touching or striking of another person against that
person’s will or the intentional causing of bodily harm to another person.

      While armed.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) was armed or armed [himself] [herself]
within the [structure] [conveyance] with [explosives] [a dangerous weapon].

       Definitions. Give as applicable. § 790.001(5), Fla. Stat. See exceptions in §
790.001(5)(a)–(d), Fla. Stat.
       “Explosive” means any chemical compound or mixture that has the
property of yielding readily to combustion or oxidation upon application of
heat, flame, or shock, including but not limited to dynamite, nitroglycerin,



                                        - 15 -
trinitrotoluene, or ammonium nitrate when combined with other ingredients
to form an explosive mixture, blasting caps, and detonators.

       A “dangerous weapon” is any weapon that, taking into account the
manner in which it is used, is likely to produce death or great bodily harm. It
is not necessary for the State to prove that the defendant intended to use or
was willing to use the weapon in furtherance of the burglary in order for a
weapon to constitute a “dangerous weapon.”

      To “arm” oneself during the course of a burglary includes possessing a
firearm, whether loaded with ammunition or not, at any time during the
course of committing the burglary.

      Structure or conveyance is a dwelling.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether the [structure]
[conveyance] [entered] [remained in] was a dwelling.

      Definition. Give as applicable.
      “Dwelling” means a building [or conveyance] of any kind, whether such
building [or conveyance] is temporary or permanent, mobile or immobile,
which has a roof over it and is designed to be occupied by people lodging
therein at night, together with the enclosed space of ground and outbuildings
immediately surrounding it. For purposes of burglary, a “dwelling” includes
an attached porch or attached garage.

      Human being in structure or conveyance.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, there was another human being in the [structure]
[conveyance], at the time [he] [she] [entered] [remained in] the [structure]
[conveyance].

      Offense intended is theft of a controlled substance.
      If you find (defendant) guilty of burglary, you must also determine
whether the State has proved beyond a reasonable doubt that the offense
intended to be committed therein was theft of a controlled substance.
Pursuant to Florida law, (name of controlled substance) is a controlled
substance. A theft occurs when a person knowingly and unlawfully obtains or
uses or endeavors to obtain or use the property of the victim and does so with
the intent to, either temporarily or permanently, deprive the victim of his or

                                     - 16 -
her right to the property or any benefit from it or to appropriate the property
of the victim to his or her own use or to the use of any person not entitled to it.

       Traveling from county of residence into another county with intent to commit
a burglary and with purpose to thwart law enforcement efforts to track stolen
property. § 843.22, Fla. Stat.
       If you find (defendant) guilty of [Burglary] [Attempted Burglary]
[Solicitation to Commit Burglary] [Conspiracy to Commit Burglary], you
must also determine whether the State proved beyond a reasonable doubt
that:

      1.    (Defendant) had a county of residence within Florida; and

      2.    (Defendant) travelled any distance with the intent to commit a
            burglary in a county in Florida other than [his] [her] county of
            residence; and

      3.    The purpose of (defendant’s) travel was to thwart law enforcement
            attempts to track items stolen in the burglary.

     “County of residence” means the county within this state in which a
person resides.

      Evidence of a person’s county of residence includes, but is not limited
to:
      1.    The address on a person’s driver license or state identification
            card;

      2.    Records of real property or mobile home ownership;

      3.    Records of a lease agreement for residential property;

      4.    The county in which a person’s motor vehicle is registered;

      The county in which a person is enrolled in an educational institution;

      6.    The county in which a person is employed.




                                       - 17 -
      Dwelling or structure with use of motor vehicle or damage.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether, in the course of
committing the burglary, (defendant) entered a [dwelling] [structure] and

      1.    used a motor vehicle as an instrumentality, other than merely as a
            getaway vehicle, to assist in committing the offense, and thereby
            damaged the [dwelling] [structure].

      or

      2.    caused damage to the [dwelling] [structure] [property within the
            [dwelling] [structure]], in excess of $1,000.

      Authorized emergency vehicle.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether the conveyance
[entered] [remained in] was an authorized emergency vehicle.

       Definition. See § 316.003, Fla. Stat.
       An “authorized emergency vehicle” is a vehicle of the fire department
(fire patrol), police vehicles, and such ambulances and emergency vehicles of
municipal departments, public service corporations operated by private
corporations, the Department of Environmental Protection, the Department
of Health, the Department of Transportation, and the Department of
Corrections as are designated or authorized by their respective department or
the chief of police of an incorporated city or any sheriff of a county.

      State of emergency.
      The definitions of structure, dwelling, and conveyance are different for
counties where a state of emergency has been declared under chapter 252. See §
810.011(1), (2), and (3), Fla. Stat.
      If you find (defendant) guilty of burglary, you must also determine if the
State has proved beyond a reasonable doubt whether

      1.    the burglary was committed within a county that was subject to a
            state of emergency that had been declared by the governor under
            chapter 252, the “State Emergency Management Act,”

      and



                                     - 18 -
      2.    the perpetration of the burglary was facilitated by conditions
            arising from the emergency.

       Definition.
       The term “conditions arising from the emergency” means civil unrest,
power outages, curfews, voluntary or mandatory evacuations, or a reduction
in the presence of or response time for first responders or homeland security
personnel.

     § 810.011(4), Fla. Stat.
     An act is committed “in the course of committing” if it occurs in the
attempt to commit the offense or in flight after the attempt or commission.

                            Lesser Included Offenses

 BURGLARY WITH ASSAULT OR BATTERY OR WHILE ARMED OR
      WITH USE OF MOTOR VEHICLE OR PROPERTY DAMAGE —
                                       810.02(2)
CATEGORY ONE               CATEGORY TWO                FLA. STAT.        INS. NO.
Burglary                                               810.02(4)         13.1
                           Aggravated battery          784.045           8.4
                           Persons Engaged in          790.07(2)         10.3
                           Criminal Offense Having
                           Firearm
                           Battery                     784.03            8.3
                           Aggravated assault          784.021           8.2
                           Persons Engaged in          790.07(1)         10.3
                           Criminal Offense Having
                           Weapon
                           Assault                     784.011           8.1
                           Attempt                     777.04(1)         5.1
                           Burglary                    810.02(3)         13.1
                           Trespass                    810.08(2)(a)      13.3
                           Trespass                    810.08(2)(b)      13.3
                           Trespass                    810.08(2)(c)      13.3
                           Criminal Mischief           806.13            12.4
It is probably best for the jury to make special findings regarding enhancements
instead of listing all of the necessary lesser-included offenses of the highest form
of Burglary charged. See Justice Pariente’s concurring opinion in Sanders v.
State, 944 So. 2d 203 (Fla. 2006).

                                       - 19 -
      BURGLARY OF DWELLING; BURGLARY OF STRUCTURE OR
   CONVEYANCE WITH HUMAN BEING INSIDE; BURGLARY OF AN
           AUTHORIZED EMERGENCY VEHICLE* — 810.02(3)
CATEGORY ONE               CATEGORY TWO                FLA. STAT.        INS. NO.
Burglary                                               810.02(4)         13.1
                           Attempt                     777.04(1)         5.1
                           Trespass                    810.08(2)(a)      13.3
                           Trespass                    810.08(2)(b)      13.3
                           Trespass                    810.08(2)(c)      13.3
It is probably best for the jury to make special findings regarding enhancements
instead of listing all of the necessary lesser-included offenses of the highest form
of Burglary charged. See Justice Pariente’s concurring opinion in Sanders v.
State, 944 So. 2d 203 (Fla. 2006).



                          BURGLARY — 810.02(4)
CATEGORY ONE             CATEGORY TWO      FLA. STAT.                   INS. NO.
None
                           Attempt                     777.04(1)         5.1
                           Trespass                    810.08(2)(a)      13.3
                           Trespass                    810.08(2)(b)      13.3
                           Trespass                    810.08(2)(c)      13.3
                           Criminal Mischief           806.13            12.4
It is probably best for the jury to make special findings regarding enhancements
instead of listing all of the necessary lesser-included offenses of the highest form
of Burglary charged. See Justice Pariente’s concurring opinion in Sanders v.
State, 944 So. 2d 203 (Fla. 2006).

                                    Comments

       When the compounded offense of burglary with an assault or burglary with a
battery is charged, and the jury convicts on the lesser included offense of trespass,
the jury can also consider a second conviction on the lesser included offenses of
assault or battery depending on the crime charged the jury can convict on two lesser-
included offenses. See Gian-Grasso v. State, 899 So. 2d 392 (Fla. 4th DCA 2005).



                                       - 20 -
      This instruction was adopted in 1981 and amended in 1985 [477 So.2d 985],
1997 [697 So.2d 84], 2003 [850 So.2d 1272], 2007 [962 So. 2d 310], 2008 [986 So.
2d 563], 2013 [109 So. 3d 721], and 2015 [176 So. 3d 938], and 2017.

     21.7 GIVING FALSE NAME OR IDENTIFICATION TO LAW
   ENFORCEMENT OFFICER ADVERSELY AFFECTING ANOTHER
                      § 901.36(2), Fla. Stat.

      To prove the crime of Giving False Name or Identification to Law
Enforcement Officer Adversely Affecting Another, the State must prove the
following four elements beyond a reasonable doubt.

      1.     (Defendant) was [arrested] [lawfully detained] by a law
             enforcement officer.

      2.     (Defendant) [gave a false name] [falsely identified [himself]
             [herself] in any way] as (victim) to (name of officer or county jail
             personnel).

      3.     At the time, (name of officer or county jail personnel) was [a law
             enforcement officer] [personnel of a county jail].

      4.     (Victim) was adversely affected by the unlawful use of [his] [her]
             [name] [identification].

       The court now instructs you that every (name of official position of
[officer] [county jail personnel]) is [an officer] [personnel of a county jail]
within the meaning of this law.

       In giving this instruction, do not refer to the [officer] [county jail personnel]
by name. The instruction must state the class of officer or personnel to which the
individual named in the charge belongs, e.g., deputy sheriff, correctional officer,
booking officer. See Wright v. State, 586 So. 2d 1024 (Fla. 1991).

      Give if lawfully detained is charged.
      A person may be lawfully detained if the officer reasonably suspects
that person violated or was about to violate the law.




                                         - 21 -
                             Lesser Included Offenses

       21.7 GIVING FALSE NAME OR IDENTIFICATION TO LAW
  ENFORCEMENT OFFICER ADVERSELY AFFECTING ANOTHER —
                            § 901.36(2)
 CATEGORY ONE          CATEGORY TWO FLA. STAT. INS. NO.
 False Name or ID                       901.36(1)* 21.7*
 to LEO*
                       None

                                     Comments

       *The difference between the third degree felony in § 901.36(2), Fla. Stat.,
and the first degree misdemeanor in § 901.36(1), Fla. Stat., is that the felony
requires the state to prove element #4. Accordingly, the first three elements in this
instruction can be used for the misdemeanor lesser-included offense.

      This instruction was adopted in 2008 [995 So. 2d 489] and amended in 2017.




                                        - 22 -